Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 9, 1975, which reversed the decision of a referee and sustained the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective September 6, 1974 because he lost his employment through misconduct. The board’s determination is supported by substantial evidence including claimant’s admission of drinking and must be affirmed by this court (Matter of Doyle [Catherwood], 27 AD2d 879). Decision affirmed, without costs. Herlihy, P. J., Kane, Main, Larkin and Reynolds, JJ., concur.